 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurt GowdyBroadcasting,Inc. d/b/a KOWB Radioissuance date of this Decision on Review.[ExcelsiorandAmerican Federationof Televisionand RadioArtists,Denver Local, AFL-CIO, Petitioner. Case27-RC-5078January 22, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn August_7, 1975, the Regional Director for Re-gion 27 issued a Decision and Direction of Electionin the above-entitled proceeding, the relevant por-tions of which are attached as an appendix, in whichhe found,inter alia,that the bookkeeper was not aconfidential employee, and that the news directorwas not a supervisor within the meaning of the Act.He also denied the Employer's motion to dismiss thepetition because of alleged supervisory taint in secur-ing the showing of interest. Thereafter, the Employerfiled a request for review of the Regional Director'sdecision on the ground that the Regional Director inmaking his finding with respect to supervisory statusof the news director departed from officially reportedprecedent,and thereby erroneously denied theEmployer's motion to dismiss the petition herein.The Employer also contends the Regional Directorerred in not finding that the secretary to the generalmanager-bookkeeper is a confidential employee.By telegraphic order dated October 14, 1975, theBoard granted the request for review with respect tothe supervisory status of the news director and relat-ed issues. It also reserved ruling as to the eligibility ofthe secretary to the general manager-bookkeeper.The election was stayed pending decision on review.The request for review was denied in all other re-spects.No briefs on review were filed by the partiesherein.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having considered the entire record in this pro-ceeding with respect to the issues under review, theBoard is satisfied that the record supports the Re-gional Director's findings and conclusions.' There-fore, the Regional Director's Decision and Directionof Election is hereby affirmed.Accordingly, we hereby remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to the Decision and Direction ofElection, except that the payroll period for determin-ing eligibility shall be that immediately preceding thefootnote omitted from publication].iHaving carefully examined the record in the instant case,we concludethat the news director's supervisory authority,ifany,is limited to"string-ers" and"interns."The "stringers"and "interns"work essentially withoutcompensation in order to obtain experience in a newscasting field, and wefind that they are not employees of the Employer within the meaning of theAct Accordingly,the news director does not attain supervisory status byvirtue of anyauthority hemay exercise over them We find it unnecessary toreach or pass upon the applicability ofWestinghouse Electric Corporation,163 NLRB723, 727 (1967), andAdelphi University,195 NLRB 639(1975),cases relied on, in part,by the Regional Director.Furthermore,as we havefound the news director, Swain,is not a supervisor,the Regional Director'sdenial of theEmployer'smotion to dismiss was warrantedThe Regional Director's inclusion of the secretary to the general manag-er-bookkeeper is affirmed as it does not appear that she is performing as aconfidentialemployee at this timeAPPENDIXWith respect to the positions of traffic clerk andbookkeeper, it is the position of the Employer thatthey do not share a community of interest with otheremployees properly includable within the unit. Insupport of its position, the Employer points out thatthese employees work different hours and are paidless than announcers. In addition, the Employerpoints to the limited contact with announcers andsubstantially fewer employment prerequisites thanannouncers.The traffic clerk is responsible for programmingthat material which is to go over the air. In addition,she routinely assists the news director in the gather-ing of local news by calling weather stations, funeralhomes, etc., has done some commercials and is regu-larly heard over the air by virtue of a tape she hasrecorded announcing disc jockeys.The bookkeeper testified that she spent I week permonth at her bookkeeping functions and the remain-der of the time assisting the traffic clerk with herduties in preparing logs and gathering local news.Having found an overall unit appropriate in theinstant case, I hereby find that the traffic clerk andbookkeeper are appropriately within the unit.The Employer further asserted that the bookkeep-ermust be excluded on the grounds that she is aconfidential employee. The record reflects that shehas access to the Employer's personnel and financialrecords. Among her duties as bookkeeper is to com-pile this data and forward it to the Employer's head-quarters in Massachusetts. There is insufficient evi-dence, however, to show that she is directly involvedin labor relations for the Employer. An Employee'saccess to personnel records and financial records isinsufficient to qualify an employee as confidential.RCA Communications, Inc.,154 NLRB 34, 37 (1965);Dinkier-St.CharlesHotel,Inc.,134NLRB 1302222 NLRB No. 83 KOWB RADIO(19,59).Further, employees who may at some futuretime function as confidential employees but who arenot doing so at the time the determination is madedo not belong to this excluded category.AmericanRadiator and Standard Sanitary Company, Pacific Or-der Handling Division,119 NLRB 1715 (1958). Thus,I find the bookkeeper is .not a confidential employeewithin the meaning of the Act and find that she isproperly includable in -the unit.-With respect to the news director, it is the conten-tion of the Employer that he is a supervisor withinthe meaning of the Act and thus should be excluded.The evidence reveals that he is responsible for select-ing, editing, and presenting news. He has main au-thority over the gathering and broadcasting of localnews and takes material from- the Associated Presswireservice and puts it on the air. There is, however,insufficient evidence that he exercises supervisoryauthority over a regular employee of the Employer.That is, there is evidence to show that he has sporad-icallydirected the activities of "stringers" or "in-terns." An intern is a student who works with a sta-531tion for the purposes of gaining experience. The stu-dent obtains credit at his school for the, work butreceives little or no compensation. A stringer simi-larlyworks for the experience and receives either noor only token compensation. A stringer is not neces-sarily a student. However, the evidence shows thatthis direction has been of a routine and intermittentnature. Further, the direction has been of persons notregularly employed by the Employer. The Board hasaddressed the issue of supervision over temporaryworkers who are wholly'outside the scope of the unitsought and concluded that employees who spend50% or more of their working time performing non-supervisory duties should not be denied the advan-tages of collective bargaining.Westinghouse ElectricCorporation,163 NLRB 723 (1967). See alsoAdelphiUniversity195 NLRB 639 (1972). Accordingly, I shallinclude the news director in the unit.Having found the news director not to be a super-visorwithin the meaning of the Act, I deny theEmployer's motion that the petition be dismissed dueto supervisory taint.